REASONS FOR ALLOWANCE
Claims 1-3 and 7-9 are allowed.
Claim 1 is allowed because applicant incorporated the allowable subject matter of claim 6 into claim 1, i.e., claim 1 is allowed because the prior art of record fails to disclose or suggest a multistage amplifier comprising an input stage circuit, a middle stage circuit, and an output stage circuit wherein the output stage circuit comprising at least one current limiting circuit and a power transistor, and the middle stage circuit comprising a current mirror with the connections and operations as recited in the claim.   In particularly, the prior art of record fails to teach or suggest the limitations “an output stage circuit, coupled to the middle stage circuit and the input stage circuit, used to generate the first output signal at an output terminal of the 15output stage circuit according to the second output signal, wherein the output stage circuit comprises at least one current limiting circuit, controlled by the second output signal to adjust a voltage level of the first output signal; and 20a power transistor, a control terminal of the power transistor being coupled to an output terminal of the middle stage circuit, a first terminal of the power transistor being coupled to a power supply, and a second terminal of the power transistor being coupled to the output terminal of the output stage circuit, wherein the power transistor is arranged to 25provide a current from the power supply to the output terminal of the output stage circuit; the middle stage circuit further comprises a current mirror, which is arranged to mirror a reference current that is generated based on the second output signal, thereby to control the power transistor through the output terminal of the middle stage circuit” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842